ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
AT&T Corp.                                   )      ASBCA No. 59984 .
                                             )
Under Contract No. HC1013-07-D-2007          )

APPEARANCE FOR THE APPELLANT:                       Paul R. Hahn, Esq.
                                                     General Attorney

APPEARANCES FOR THE GOVERNMENT:                     Robert Gorman, Esq.
                                                     DISA Chief Trial Attorney
                                                    Daniel C. Mcintosh, Esq.
                                                    JoAnn W. Melesky, Esq.
                                                     Trial Attorneys
                                                     Defense Information Systems Agency
                                                     Scott Air Force Base, IL

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 21 October 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59984, Appeal of AT&T Corp.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals